USCA4 Appeal: 22-6855      Doc: 11          Filed: 11/29/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6855


        VINCENT SQUIRE,

                            Plaintiff - Appellant,

                     v.

        MS. WITT; MS. MOSLEY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:20-cv-00376-RAJ-LRL)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Vincent Squire, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6855      Doc: 11         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Vincent Squire seeks to appeal the district court’s order dismissing without

        prejudice Squire’s 42 U.S.C. § 1983 action for failure to prosecute and providing Squire

        the opportunity to file an amended complaint. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Squire seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order. See Britt v. DeJoy, 45 F.4th 790, 793, 797 (4th Cir. 2022)

        (en banc) (order) (explaining that a district court’s “order that dismisses a complaint with

        leave to amend is not a final decision” and that plaintiff must either file an amended

        complaint in the district court or “request that the district court enter a final decision

        dismissing [his] case without leave to amend”). Accordingly, we dismiss the appeal for

        lack of jurisdiction.   We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2